Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                 Title   term  --coaxial -----  should be added 
Figures 1, 2, objected, in figures 1, 11, numeral 15 incorrect.  In figure 2, numeral 15 on left seems incorrect.  Correction required in next response.  
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, “one intermediate section” has antecedent basis and should also be tired in with claim 1, lines 10-12.  Claim 4 similarly unclear.  
Claims 1-3, 5-9, 12-18 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stein 2014/0004722.
For claim 1,  figures  5-7  coaxial connector includes inner connector 100, insul outer conductor 300 with first and second ends in figure 6 at 314, 318 and joined by an intermediate portion between 230, 232 traversal portions 350 slots that form a meander shaper section.
Claims 2, 3, 5, 7, 8, 12-16 to  various shapes  of the meander  transversal’s  etc clearly met by Stein as applied.
Claim 6, the meander shape is seen to  form a filter.  Claim 9, obvious to form 100 from bent  sheet  material  as is stabdard.
Claim 17, figure 7, outer conductor parts retain flange 230, see paragraph 0048.  Claim 18, the inner conductor connect to 610 part of a pcb.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stein 722 in view of Gonzates 352 and Muzslay 175.
For claims 9, 10, should the matter be at issue /  obvious to conductor from bent material in view of Gonzales at 2 and Muzslay at 14 and to claim 11 to use weld in view of Muzslay at 60.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stein 722 in view of  Seidel  5067914.
Stein outer shield lacks polygonal shape.  Seidel includes such shape at  shield  in  figure 4 ,  obvious to so form Stein outer conductor or shield  for ease of manufacture.  
Claims 1, 18   and   2  3  5  7  8 12-16 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rudisill 000.
Figure 5, includes outer and inner conductors and insulator 32, 42, 38, the inner conductor having first and second ends connected by a middle  section as depicted in  figure 9, with traversal sections that form a meander grid   at  line  136.  For claim 18, connecting elements 42a, 42b engage pcbs.   Claims 2  3    5  7 8  12-16   shapes of transversals   slots   meander  etc also taught by Rudisill  or deemed obvious variations 
Claims 19, 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 4 define over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832